Gildebsleeve, J.
The action is for an absolute divorce, instituted by the wife against the husband. Alimony is asked for. The defendant has not appeared in the action, but has suffered his default to be taken. The only evidence of proper service of the summons is that the server identified the person served from a photograph of the defendant and that the person served admitted his name to be Leon Gr. Randall, and also that the server was told by a man named Aberg, who appears to have been present at the time of service, that the person served was the defendant herein. Aberg himself has not been called as a witness. I am not altogether satisfied with this identification of the defendant. Then, again, there is no proof offered of the defendant’s circumstances upon which to base the amount of alimony. The server, who does not appear in any way qualified to give an opinion, thinks the defendant must earn twenty-five or thirty dollars a week “ as bookkeeper or cashier for *424the N. T. Powder Company.” But he is not even sure that defendant holds any such position, and merely says that defendant was “ apparently ” employed in some such capacity. Further evidence should be presented to satisfy the court of the proper service of the summons on the defendant, and, if alimony is to be insisted upon, further testimony should be produced throwing light on the financial status of the defendant. The plaintiff may have an opportunity to present additional proof before me in Part III, at ten-thirty a. m., on November seventeenth instant.
Ordered accordingly.